Order of disposition, Family Court, New York County (Susan Larabee, J.), entered on or about April 25, 2000, which released the subject child to respondent mother upon a finding of neglect by respondent father, unanimously affirmed, without costs.
*283The finding of neglect is supported by a preponderance of the evidence showing that respondent father exposed the child to a pervasive environment of verbal abuse directed at respondent mother that sometimes escalated to include unwelcome physical contact, and that the child’s health was in imminent danger of becoming impaired as a result. The finding of imminent impairment could be made in this case without expert evidence (see, Matter of Lonell J., 242 AD2d 58; Matter of Deandre T., 253 AD2d 497). Concur — Williams, P.J., Tom, Saxe, Rubin and Friedman, JJ.